Name: 79/741/EEC: Commission Decision of 2 August 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman-Ultracentrifuge, model L5-65'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-24

 Avis juridique important|31979D074179/741/EEC: Commission Decision of 2 August 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman-Ultracentrifuge, model L5-65' Official Journal L 216 , 24/08/1979 P. 0028 - 0028 Greek special edition: Chapter 02 Volume 7 P. 0274 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 2 AUGUST 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN-ULTRACENTRIFUGE , MODEL L5-65 ' ( 79/741/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 5 FEBRUARY 1979 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' BECKMAN-ULTRACENTRIFUGE , MODEL L5-65 ' , USED FOR RESEARCH IN THE FIELD OF HEPATITIS AND , IN PARTICULAR WITH THE OBJECT OF DETECTING THE OCCURRENCE OF HEPATITIS ANTIGENE AND ANTIBODY IN PATIENTS WITH ACUTE OR CHRONIC HEPATITIS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 18 JUNE 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A CENTRIFUGE CAPABLE OF REACHING A SPEED OF ROTATION OF 65 000 RPM ; WHEREAS IN VIEW OF ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE SPEED OF ROTATION AND POSSIBILITIES OF ACCELERATION AND DECELERATION AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 JUNE 1973 TO THE APPARATUS ' L5-65 ' , MANUFACTURED BY BECKMAN INSTRUMENTS GMBH , FRANKFURTER RING 115 , 8000 MUENCHEN 40 ( DEUTSCHLAND ), AND , SINCE 1 JULY 1977 TO THE APPARATUS ' PREPSPIN 65 ' , MANUFACTURED BY MSE SCIENTIFIC INSTRUMENTS , MANOR ROYAL , CRAWLEY , SUSSEX ( UNITED KINGDOM ). HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' BECKMAN-ULTRACENTRIFUGE , MODEL L5-65 ' , IS REGARDED AS A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 AUGUST 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION